DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on February 22, 2022 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present disclosure relates to sensor signal processing, and more specifically, to predicting sensor signals unreported from a sensor transmitting signal readings at a certain time period. The closest prior art of record, Cmieloski et al. US Publication No. 2022/0122744, disclose similar methodology. However, the closest prior art of record, Cmieloski et al. US Publication No. 2022/0122744, failed to show “receiving a historical dataset of sensor signal data relating to an environment of a sensor monitoring system, wherein the historical dataset includes a first sensor signal data, a second sensor signal data, and input variables relating to the sensor monitoring system; generating sensor signal responses relating to the first sensor signal data by applying a Gaussian process regression model to the historical dataset and sensor parameters; generating a hierarchical Gaussian process model that jointly considers multi-dimensional covariance structures among the input variables, the first sensor signal data, and the second sensor signal data; and predicting, by the hierarchical Gaussian process model, signal values relating to the second sensor signal data at time periods where the second sensor signal data was not monitored at using the sensor signal responses”. These claimed features being present in the independent claims 1, 8, 15 and in conjunction with all the other claimed limitations render claims 1, 8 and 15 allowable over the prior art of record.

As per claims 2-7, 9-14 and 16-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
May 26, 2022